                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    GREENVILLE DIVISION

United States of America, ex rel.             )      Civ. No.: 6:16-cv-01570-DCC
Maurice Shoe,                                 )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )
                                              )
North Greenville University,                  )
[UNDER SEAL]                                  )
                                              )
             Defendants.                      )

       ORDER UPON THE NOTICE OF THE UNITED STATES’ ELECTION TO
        PARTIALLY INTERVENE AND UNSEAL CERTAIN ALLEGATIONS

       The United States having reached an intervention decision as to Defendant North

Greenville University based upon the settlement among the parties, and having considered the

United States’ application to unseal allegations pertaining to Defendant North Greenville

University, it is hereby;

       ORDERED that the seal shall be lifted as to: (1) the Notice of the United States’ Election

to Partially Intervene and Application to Unseal Certain Allegations, ECF No. 36; (2) this Order;

and (3) the United States’ and Relator Maurice Shoe’s Stipulation of Dismissal of Defendant North

Greenville University, ECF No. 37, and associated Order of Dismissal.

       In order to facilitate this, the Clerk's Office shall: (1) unseal this case so that it will be

publicly accessible on the court docket; (2) seal all documents on the docket except for the

documents referenced above; and (3) manually replace the names of any remaining party or parties

in this case with "UNDER SEAL." Because the case is publicly accessible on the Court's docket,

the Government is directed to maintain the seal as to any remaining allegations and parties in any

future filings as required by law.
       It is FURTHER ORDERED that all other documents filed in this Action shall remain

under seal until further Order of this Court.

       IT IS SO ORDERED.

                                                 s/Donald C. Coggins, Jr.
                                                _________________________________
                                                The Honorable Donald C. Coggins, Jr.
                                                United States District Court Judge
February 6, 2019
Spartanburg, South Carolina




                                                  2
